Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Health First Medical Suppliers, LLC,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-606
Decision No. CR4721
Date: October 14, 2016
DECISION

The Centers for Medicare & Medicaid Services (CMS), through an administrative
contractor, revoked the enrollment of Health First Medical Suppliers, LLC (Health First
or Petitioner) as a Medicare supplier of durable medical equipment, prosthetics, orthotics,
and supplies (DMEPOS), because Health First was not considered accessible and staffed
during posted hours of operation under 42 C.F.R. § 424.57(c)(7) and was not operational
under 42 C.F.R. § 424.535(a)(5). Health First requested a hearing to dispute the
revocation. Because Petitioner’s physical location was neither staffed nor open when a
site inspector attempted to conduct various site visits during Petitioner’s posted hours of
operation, I conclude that Petitioner violated 42 C.F.R. §§ 424.57(c)(7) and
424.535(a)(5). Therefore, I affirm CMS’s determination to revoke the enrollment of
Health First effective March 8, 2016.

I. Background

Health First was enrolled in the Medicare program as a DMEPOS supplier. In a March
30, 2016 initial determination, a CMS administrative contractor revoked Health First’s
Medicare enrollment and billing privileges. CMS Ex. 2. The initial determination
indicated a retroactive effective date of March 8, 2016, for the revocation and that
Petitioner could not seek reenrollment as a supplier in the Medicare program for two
years. CMS Ex. 2 at 1. The initial determination provided the following as the basis for
the revocation:

A representative of the [CMS administrative contractor] made
multiple attempts to conduct a visit of your facility on
December 21, 2015, December 22, 2015 and recently on
March 8, 2016; however, the visits were unsuccessful because
your facility was closed during your posted business hours.
Because we could not complete an inspection of your facility,
we could not verify your compliance with the supplier
standards. Based upon a review of the facts, we have
determined that your facility is not operational to furnish
Medicare covered items and services. Thus, you are
considered to be in violation of 42 CFR §§ 424.535(a)(5), all
supplier standards defined in 42 CFR 424.57(c) and pursuant
to 424.535(g), the revocation is effective the date CMS
determined that you were no longer operational.

CMS Ex. 2 at 2.

Health First requested reconsideration of the initial determination. Health First stated
that it needed to reduce its hours of operation “[d]ue to [Health First’s] budget” and
admitted that it was “aware [Health First] missed [a] numerous amount of on-site visits.”
CMS Ex. 5. Petitioner also asserted that Health First passed an on-site visit from Molina
Medicaid Services. CMS Ex. 5.

On May 26, 2016, the CMS administrative contractor’s hearing officer issued an
unfavorable reconsidered determination upholding the findings that Health First violated
42 C.F.R. §§ 424.57(c)(7) and 424.535(a)(5). CMS Ex. 1.

On June 1, 2016, Health First requested further review of the revocation. On June 27,
2016, I was assigned to hear and decide this case, and on that date issued an
Acknowledgment and Pre-hearing Order (Order). In response to my Order, CMS filed a
brief and five exhibits (CMS Exs. 1-5). Petitioner initially did not file a brief or exhibits,
but later filed four substantive exhibits (P. Exs. 1-4) and a letter brief (marked as P. Ex.
5) after I issued an order to show cause.

II. Decision on the Record

I admit all of the parties’ proposed exhibits into the record because neither party objected
to them. Order 4 7; Civil Remedies Division Procedures (CRDP) § 14(e).
Neither party submitted written direct testimony for any witnesses. Therefore, I decide
this case based on the written record. Order {ff 8, 11; CRDP § 19(b), (d).

III. Issue

Whether CMS had a legitimate basis to revoke Petitioner’s Medicare enrollment and
billing privileges.

IV. Jurisdiction

I have jurisdiction to hear and decide this case. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2);
see also 42 U.S.C. § 1395cc(j)(8).

V. Findings of Fact, Conclusions of Law, and Analysis’

The Secretary of Health and Human Services (Secretary) has the authority to create
regulations that establish enrollment standards for providers and suppliers, and supplier
requirements for DMEPOS suppliers. 42 U.S.C. §§ 1395m(j)(1)(B)(ii), 1395ce(j).. The
Secretary promulgated a regulation requiring providers and suppliers to be operational.
42 C.F.R. § 424.535(a)(5). To be “operational,” a provider or supplier must be “open to
the public for the purpose of providing health care related services... .” 42 C.F.R.

§ 424.502. The Secretary also promulgated regulations establishing DMEPOS supplier
standards, which a DMEPOS supplier must meet and maintain. 42 C.F.R. § 424.57(c).
The supplier standards require a DMEPOS supplier to be “open to the public a minimum
of 30 hours per week,” post its hours of operation, and be “accessible and staffed during
posted hours of operation.” 42 C.F.R. § 424.57(c)(7)(i), (c)(30).

CMS or its contractors may conduct inspections of a supplier’s premises at any time to
determine if a supplier is in compliance with Medicare enrollment requirements or the
supplier standards. See 42 C.F.R. §§ 424.57(c)(8), 424.510(d)(8), 424.515(c),
424.517(a). A supplier is subject to revocation of its Medicare billing privileges if it
violates the DMEPOS supplier standards or the regulatory requirements applicable to all
suppliers. 42 C.F.R. §§ 424.57(e)(1), 424.535(a). When CMS revokes a supplier based
on failing to be operational, the effective date of revocation is the date CMS determined
the supplier to be nonoperational. 42 C.F.R. § 424.535(g).

' My numbered findings of fact and conclusions of law are set forth below in italics and
bold.
I. On December 21, 2015, at approximately 3:10 p.m. and 3:51 p.m., December 22,
2015, at approximately 1:00 p.m. and 1:43 p.m., and March 8, 2016, at 1:50
p.m., a CMS administrative contractor site inspector observed that Petitioner’s
store front at 532 William Street, East Orange, New Jersey was closed.

On December 21, 2015, at approximately 3:10 p.m. and later at 3:51 p.m., a site inspector
for the CMS administrative contractor attempted a site visit at Health First’s store front at
532 William Street, East Orange, New Jersey. CMS Ex. 3 at 2. The inspector noted that
Health First’s posted business hours were 9:00 a.m. to 4:00 p.m., Monday through
Friday, and 10:00 a.m. to 3:00 p.m. on Saturdays. CMS Ex. 3 at 3, 10. The inspector
also saw a phone number posted on Health First’s window and called it; however, this
call went to a message indicating that no one was at Health First’s store front. CMS Ex.
3 at 7,9. The inspector took time and date stamped photographs at 3:15 p.m., 3:16 p.m.
and 3:51 p.m., showing Health First’s store front and that the location did not have
anyone present. CMS Ex. 3 at 7, 9-15.

On December 22, 2015, at approximately 1:00 p.m., the site inspector again attempted a
site visit at Health First’s store front. CMS Ex. 3 at 2. The site inspector observed that
no one was present and, when the inspector called Health First’s phone number, he heard
the same message as the previous time he called. CMS Ex. 3 at 7. The inspector again
took date and time stamped photographs at 1:02 p.m. and 1:03 p.m. showing Health
First’s store front and that the location did not have anyone present. CMS Ex. 3 at 7, 16-
18. While taking the pictures, a man who identified himself as the cousin of Health
First’s owner approached the inspector and inquired why he was taking pictures. The
man called Health First’s owner. The owner spoke to the inspector and told him that he
had a family emergency, but would come to Health First’s store front in five minutes.
The owner arrived 20 minutes later and found the inspector while the inspector was
starting to leave. The owner again indicated he had a family emergency. The inspector
stated that the owner ought to have posted a sign and change his phone message. The
owner expressed surprise that CMS would send an inspector and stated that he shows up
at Health First’s store front when he knows someone is coming there. The owner also
told the inspector that business had been slow and that he had been unable to hire
someone. The owner offered to go back to Health First’s store front so that the
inspection could be carried out; however, the inspector declined, stating that he already
had tried three times to conduct the site visit. The inspector returned at 1:43 p.m. to
Health First’s store front and noted that it was still closed. CMS Ex. 3 at 7, 19.

On March 8, 2016, at approximately 1:50 p.m., the site inspector again attempted a site
visit at Health First’s store front. CMS Ex. 4 at 2. The site inspector observed that
despite displaying the same business hours as before, Health First was closed. CMS Ex.
4 at 7. The inspector took time and date stamped photographs at 1:48 p.m. showing
Health First’s store front and that the location did not have anyone present. CMS Ex. 4 at
9-11.

2. CMS had a legitimate basis to revoke Petitioner’s Medicare enrollment and
billing privileges because Petitioner’s location was not accessible and staffed
during posted hours of operation in violation of 42 C.F.R. § 424.57(c)(7), and
was not open to the public for the purpose of providing health care services in
violation of 42 C.F.R. § 424.535(a)(5).

Petitioner is obligated to be accessible and staffed during its posted hours of operation.
42 C.F.R. § 424.57(c)(7). The requirement to be staffed and accessible during normal
ours of operation is a rule that has few exceptions. See Norpro Orthotics & Prosthetics,
Inc., DAB No. 2577, at 5 (2014) (indicating that the regulatory history of 42 C.F.R.

§ 424.57(c)(7) makes exceptions for disasters, emergencies, and state and federal
olidays); see also Benson Ejindu, DAB No. 2572, at 6 (2014). A DMEPOS supplier is
not “accessible” if the supplier’s location is closed because the staff is out for lunch, on a
break, making patient visits, or out of the office for any reason. See Ita Udeobong, DAB
No. 2324, at 6-7 (2010). A supplier may not close, even temporarily, during its posted
ours of operation. Complete Home Care, Inc., DAB No. 2525, at 5 (2013).

To be “operational,” a provider or supplier must be “open to the public for the purpose of
providing health care related services... .” 42 C.F.R. § 424.502.

Health First’s posted business hours of operation were 9:00 a.m. to 4:00 p.m., Monday
through Friday, and 10:00 a.m. to 3:00 p.m. on Saturdays. CMS Ex. 3 at 10, 14, 17;
CMS Ex. 4 at 10. However, during the posted hours of operation on December 21 and
22, 2015, and March 8, 2016, Petitioner’s store front was closed and did not have staff
present. CMS Exs. 3, 4. Petitioner admits this. CMS Ex. 5 (“We are aware we have
missed [a] numerous amount of on-site visits.”). Therefore, Petitioner failed to comply
with 42 C.F.R. §§ 424.57(c)(7) and 424.535(a)(5).

In its letter brief in this case, Petitioner asserts that it changed its business hours and that
“Cw]e are a functional business Monday through Friday opening at 10:00 AM and closing
at 4:00 PM. We have been servicing numerous patients and medical offices within our
community in Essex County, NJ since we have been denied our Medicare privileges... .
You are more than welcome to re-evaluate our office under Medicare guidelines.” P. Ex.
5. Petitioner also provided photographs of its store front to support these assertions. P.
Exs. 1-4.

Petitioner’s letter brief and exhibits are an attempt to show that Petitioner took corrective
action following the initial determination to revoke. However, suppliers may only submit
corrective action plans when the original basis for revocation is a failure to comply with
enrollment requirements under 42 C.F.R. § 424.535(a)(1) and, therefore, is not applicable
to this case. See 42 C.F.R. 405.809(a)(1). Even if it were, I have no jurisdiction to
determine whether to accept the corrective action taken by a supplier. See 42 C.F.R.
405.809(b)(2). My review is limited to determining whether Petitioner violated the
regulations at the time that CMS alleges, and not whether Petitioner returned to
compliance at a later date. See 73 Fed. Reg. 36,448, 36,452 (June 27, 2008).

VI. Conclusion

I affirm CMS’s revocation of Health First’s Medicare enrollment and billing privileges.

/s/
Scott Anderson
Administrative Law Judge
